Dear Ms. Morris:
Your request for an Attorney General's opinion has been referred to me for research and reply. Specifically, you ask whether the Council for the City of Central has authority to limit the placement of mobile homes to sites which have a concrete pad along with other construction/installation requirements as specified in Council Ordinance No. 2007-004. You indicate in your letter that the City of Central is governed by the Lawrason Act, and that in April of 2007, the Central Council adopted and the Mayor approved Ordinance No. 2007-004 which requires mobile homes located within Central after the effective date of the ordinance to be parked and located on a solid concrete pad at least four (4) inches thick with the concrete pad extending beneath the entire length and width of the mobile home. Ordinance No. 2007-004 also requires mobile homes to have skirting installed around the entire exterior of the mobile home and prohibits the home from having an exposed tongue. Additionally, Ordinance No. 2007-004 requires all exposed sewage and electrical hookups to be located at the rear of the mobile home.
Under the Uniform Standards Code for Manufactured Housing, the Louisiana Manufactured Housing Commission (Commission) is authorized to regulate the manufacture, sale and installation of manufactured homes. La.R.S. 51:911.21, et seq. The Commission regulates and issues licenses for manufactured homes or manufactured housing that are constructed to standards and codes as promulgated by the United States Department of Housing and Urban Development (HUD), under the National Manufactured Housing Construction and Safety Standards Act of 1974, (42 USC 5401 et seq., as amended, and federal *Page 2 
regulations promulgated pursuant thereto) or to factory-built residential dwellings that are mounted on a chassis.
La.R.S. 51:911.41 provides in its entirety:
  Notwithstanding any provision of law to the contrary, the codes and standards referenced in R.S. 51:911.21 et seq. and R.S. 51:912.21 et seq. and those adopted by the commission shall be the only construction and installation standards used for manufactured housing in Louisiana, and these standards shall preempt all local standards as they relate to the construction and installation of manufactured housing and manufactured homes in Louisiana.
La.R.S. 51:912.26 provides in its entirety:
  The manufactured home installation standards provided for in this Part shall preempt all local installation standards.
Considering your question in light of the applicable statutes cited above, the language of the City of Central's ordinance references construction and installation standards. The ordinance specifically requires mobile homes after the effective date of the ordinance to be parked and located on a solid concrete pad at least four (4) inches thick with the concrete pad extending beneath the entire length and width of the mobile home. Additionally, the ordinance provides that mobile homes have skirting installed around the entire exterior, prohibits the home from having an exposed tongue and requires all exposed sewage and electrical hookups to be located at the rear of the mobile home. Given the fact that Ordinance No. 2007-004 refers to construction and installation standards for mobile homes or manufactured housing, the ordinance is in violation of state law insofar as it differs from the standards adopted by the Commission.
The minimum standards for the installation of manufactured homes are found in La.R.S. 51:912.22, which provides in its entirety:
All manufactured homes shall be installed to meet the following standards, unless otherwise specified in this Part:
  (1) Installation standards for the setup of new or used manufactured homes shall be in compliance with the manufacturer's installation instructions, if available.
  (2) Installation standards for the setup of used manufactured homes shall be in compliance with the manufacturer's installation instructions, if available. In the absence of the manufacturer's *Page 3 
installation instructions, used manufactured homes shall comply with the provisions of this Part.
  (3) All anchors, piers, and tie-down components used in the installation of manufactured homes shall be tested and meet the minimum industry standards. Installation of such anchors and components shall be in accordance with the manufacturer's instructions.
  (4) As to site preparation, the under-home grade, or ground, shall be cleaned of all vegetation and organic material, such as stumps, roots, etc., except grass not exceeding three inches in height. The area beneath and around the home shall be sloped or properly drained so that water will not accumulate under the home. All grass and organic material shall be removed and the pier foundation placed on stable soil or compacted fill. When the soil compaction or soil-bearing capacity is not known, the local building authority in the locale may be consulted or a reading by the use of a pocket penetrometer may be obtained. The bottom of the footer or footers shall be placed on stable soil. The pier foundation shall be a minimum of three and one-half inches by sixteen inches by sixteen inches solid concrete pad or equivalent, precast or poured in place, or approved material by the regulatory agency. The regulatory agency, or its duly authorized representatives, shall cause products to be analyzed or tested to require that the pier foundation products have a deflection of not more than three-eighths inch under design load. Such testing may be conducted by an independent third party qualified and approved by the agency. Previous testing data submitted in other jurisdictions may be considered by the agency. Where the manufacturer's specifications have additional requirements other than the above, the more stringent shall apply. The landowner shall be responsible for proper site preparation in accordance with this Paragraph. (Emphasis added.).
  (5) All manufactured homes shall be anchored with an approved anchor system. All auger systems shall be installed to a minimum depth of thirty inches, or two and one-half feet, in undisturbed or compacted soil. Piers are to be installed off center of the anchors so as not to interfere with the proper alignment of the strapping. Anchors may be installed in predrilled holes, provided the anchor penetrates a minimum of two feet into undisturbed soil beyond the predrilled hole. When the anchor manufacturer's installation instructions permit, the hole is then backfilled with soil compacted in layers not exceeding six inches. For manufactured homes produced after July 13, 1994, the installer shall refer to the *Page 4 
manufacturer's setup manual for the ultimate load requirements for anchors at the different tie points on the manufactured home. For used manufactured homes when the manufacturer's setup manual is not available, all anchor points at side walls, shear walls, end walls, centerline, and other points as identified by the manufacturer, shall be certified for an ultimate load of four thousand seven hundred twenty-five pounds. Anchors are required one at each end of shear walls; one on each end of each I-beam; one frame tie at each vertical tie point; one in each end of each marriage wall, centerline; and on each ridge beam support post.
  (6) Frame tie ground anchors shall have approved stabilizing devices installed on the inside, in the direction of pull, with the top of the stabilizing plate driven flush with the soil unless otherwise specified by the manufacturer's guidelines.
  (7) Piers or load-bearing supports or devices shall be installed and constructed to evenly distribute the loads. Steel piers with mechanical adjustments shall be securely attached to the frame of all manufactured homes and mobile homes. Manufactured load-bearing supports or devices shall be listed and approved for the use intended, or piers shall be constructed as outlined in this Part. Concrete products shall comply with the minimum dimensional and structural requirements for load-bearing. Solid and cell concrete blocks shall be to the standard specification for load-bearing concrete masonry units, ASTM C-90, 1993 Edition. Poured concrete shall be a minimum of FCL = 2500 PSI. All plastic products shall be conditioned at ASTM D 618-61, reapproved 1990, standard practice for conditioning plastics and electrical insulating materials for testing. Plastics shall be tested to the ASTM D 790-92 standard test methods for flexural properties or unreinforced and reinforced plastics and electrical insulating materials, ASTM D 732-85 standard test method for shear strength or plastics by punch tool, and ASTM G 53-88 standard practice for operating light and water exposure apparatus for exposure of nonmetallic materials.
  (8) In flood-prone areas, the foundation shall comply with the requirements set forth in the manual, Manufactured Home Installation In Flood Hazard Areas, published by the Federal Emergency Management Agency (FEMA).
  (9) The marriage line on all multisectional homes shall be sealed with industry-approved materials at the ceiling line, the floor line, and the end walls to restrict any air infiltration into the home. *Page 5
Jurisprudence has consistently held that municipalities and their ordinances are subservient to the State Constitution and general acts of the legislature. Lentini v. City of Kenner, 211 So.2d 311 (La. 1968);National Food Stores of Louisiana, Inc. v. Cefalu, 264 So.2d 289
(La.App. 1 Cir. 1972); City of Lake Charles v. Broussard, 475 So.2d 411
(La.App. 3 Cir. 1985).
Pursuant to La.R.S. 51:911.41 and La.R.S. 51:912.26, it is the opinion of this office that state statutes preempt local ordinances regulating construction and installation standards for manufactured housing or mobile homes. Accordingly, the City of Central's Ordinance that attempts to regulate the construction and installation of manufactured housing or mobile homes is prohibited by law.
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
  Very truly yours,
 JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By:_________________ Claudeidra Minor Assistant Attorney General
  JDC:CM:lrs